No. 12188

             I N T E SUPREME C U T O THE STATE O M N A A
                  H           OR F              F OTN

                                       1972



WYOMING FARM BUREAU M T A INSURANCE
                     UU L
C M A Y a Corporation,
 O P N ,

                             P l a i n t i f f and Respondent,



W L E E. MONDALE , RALPH M R H L BEATTY ,
 ATR                      AS AL
JOHN M. BEATTY, and M R Z M. BEATTY,
                     YTE

                             Defendants and Appellants.



Appeal from:        District Court of t h e Tenth J u d i c i a l D i s t r i c t ,
                    Honorable LeRoy L. McKinnon, Judge presiding.

Counsel of Record:

         For Appellants :

                 Walter E Mondale argued, Lewistown, Montana.
                         .
         For Respondent:

                 Robert L. Johnson and William Berger, Lewistown,
                  Montana.
                 William Berger argued, Lewistown, Montana.



                                            Submitted:       January 12, 1972

                                               Decided   :a& ffz
                                                           I7
F i l e d :JAM   1 1972
PER CURIAM:

              T h i s a p p e a l h a s been t a k e n by one o f t h e d e f e n d a n t s ,

Walter E. Mondale, on h i s own b e h a l f .                       Mondale t h e n f i l e d i n

t h i s C o u r t a motion t o s t a y e x e c u t i o n on t h e d i s t r i c t c o u r t

judgment f o r t h e r e a s o n , h e contended, i f t h e e x e c u t i o n be n o t

s t a y e d h i s a p p e a l may become moot,

              T h i s motion was p r e s e n t e d e x p a r t e and we i s s u e d a n

order t o show c a u s e , a l s o t e m p o r a r i l y s t a y i n g e x e c u t i o n on t h e

judgment.          The p l a i n t i f f - r e s p o n d e n t i n s u r a n c e c a r r i e r f i l e d a

motion t o quash t h e o r d e r t o show c a u s e and a l s o t o quash t h e s t a y

of execution,             The matters were f u l l y argued by c o u n s e l on t h e

r e t u r n day o f t h e o r d e r t o show c a u s e ,

              I t appeared from t h e f i l e s and from t h e argument t h a t

judgment w a s e n t e r e d i n t h e d i s t r i c t c o u r t a g a i n s t a l l d e f e n d a n t s .

Appealing d e f e n d a n t Mondale a p p l i e d t o t h e d i s t r i c t c o u r t f o r a n

o r d e r s t a y i n g e x e c u t i o n of t h e judgment and r e c e i v e d such a n

o r d e r as t o him.          Execution was i s s u e d upon t h e judgment and l e v y

made by t h e s h e r i f f upon t h e bank a c c o u n t s o f t h e o t h e r defend-

ants.       T h i s b r i n g s i n t o f o c u s t h e c o n t e n t i o n o f Mondale t h a t i f

t h e judgment i s s a t i s f i e d it might c a u s e h i s a p p e a l t o become

moot,       The nonappealing d e f e n d a n t s have n o t p r o t e s t e d t h e l e v y

upon t h e i r p r o p e r t y t o s a t i s f y t h e judgment and have r e q u e s t e d

c o u n s e l f o r t h e i n s u r a n c e carrier t o conclude t h e matter.                         The

p l a i n t i f f - r e s p o n d e n t c o n t e n d s t h a t t h i s C o u r t h a s no j u r i s d i c -

t i o n o v e r t h e nonappealing d e f e n d a n t s and t h e r e f o l r M o n d a l e s h o u l d

n o t b e a b l e t o a p p l y f o r o r s e c u r e a s t a y o f e x e c u t i o n as t o them,

             Mr.     Chief J u s t i c e B r a n t l y i n MacGinniss v , B.                  & M.C.C.         &
S.M. Co.,    29 Mont. 428, where a somewhat similar situation

existed in that it was contended that the district court had no

jurisdiction over a certain corporation because it had never

been served with process nor appeared in the action, commented

in his opinion that it was not necessary to consider that ques-

tion because if the district court had no jurisdiction over the

 corporation by service of process, that corporation was not

aggrieved by the order.    Further, if the court had jurisdiction,

and the corporation was aggrieved by the order, it took no ap-

peal, and can obtain no relief from this Court, except insofar

as the relief granted to the appealing defendants may incidentally

affect its rights.

        This same principle was cited by Mr. Justice Holloway in

his opinion in American Surety Co. of N.Y.   v. Kartowitz, 59

Mont. 1, 195 P. 99.

        Thus it appears that this Court should grant no relief

to nonappealing defendants, and an appealing defendant cannot

seek relief on their behalf.    In this situation the contention

of the plaintiff-respondent is correct and its motions to quash

the order to show cause and the stay of execution of the judgment

insofar as the nonappealing defendants are concerned should be

sustained.

        It is so ordered, and our order to show cause is hereby

quashed, the stay of execution is likewise quashed and appellant

Mondale's motion is denied.

        DATED this 17th day of January, 1972.